PER CURIAM.
The appellant filed a Motion to Vacate Judgment and Sentence under a Rule 1 proceeding. An evidentiary hearing on said motion was ordered by the Circuit Judge and the hearing held in accordance therewith. Testimony was taken at the hearing, but for some reason the attorney representing the appellant at said hearing did not require a record to be made of such testimony, nor an agreed statement of fact as to such testimony made and filed.
The motion was denied and the defendant has appealed. Appellant was granted an extension of time within which to file his brief. No record on appeal was filed and this Court entered its Order on October 23, 1967 directing the Clerk of the Circuit Court to prepare and file with this Court within 30 days from said date a transcript of the testimony taken at the Rule 1 hearing.
It now appearing to the Court from correspondence of the Clerk of Circuit Court that no record of the testimony was made, and the appellant being entitled to an appellate review of this hearing and this Court having nothing before it upon which we can base a determination, we have no alternative except to reverse the Order appealed from and we do therefore, reverse the Order denying the relief prayed for in the Rule 1 proceeding and remand said cause to the trial court to grant the appellant a further evidentiary hearing and at which the testimony shall be reported for *685further use in the event of a further appeal from any order made at this second hearing.
WIGGINTON, C. J., and JOHNSON and SPECTOR, JJ., concur.